Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendments and remarks June 13, 2022, amended claim 1, canceled claim 9 and new claim 21 are acknowledged.  It, is noted, claim 14 has an improper claim identifier as “Original” which should be changed to “Withdrawn”.  The following new grounds of rejection are set forth:
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more additional ancillary channels” (see claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,922,650 to McWeeney et al.   
In regard to claim 1, McWeeney et al. disclose an imaging apparatus, comprising: a sheath 38; an imaging element 40 disposed in the sheath (See Fig. 1); wherein the sheath includes one or more registration markers 46, the one or more registration markers configured to provide contrast to one or more imaging modalities (see Col. 13, Lines 48-67); an ancillary channel 60, 62 having at least a portion of a surface in common with the sheath, wherein the ancillary channel is separate from the imaging element; and a tissue retrieval device disposed in the ancillary channel, the tissue retrieval device configured to be deployable and retractable via the ancillary channel (See Figs. 2-4 and Col. 9, Lines 5-29). 
In regard to claim 2, McWeeney et al. disclose an imaging apparatus, wherein the ancillary channel is alongside of the sheath (See Figs. 2-4 and Col. 9, Lines 5-60).
In regard to claim 3, McWeeney et al. disclose an imaging apparatus, wherein the imaging element is disposed in a portion of the sheath associated with a distal exit of the ancillary channel (See Figs. 2-4 and Col. 9, Lines 5-60).
In regard to claim 4, McWeeney et al. disclose an imaging apparatus, wherein the tissue retrieval device is configured to be introducible and removable via the ancillary channel (See Figs. 2-4 and Col. 9, Lines 5-60).
In regard to claim 7, McWeeney et al. disclose an imaging apparatus, further comprising an inflatable balloon 2914 associated with the sheath, the inflatable balloon configured to be inflatable via the sheath (See Fig. 29 and Col. 23, Lines 49-60).
In regard to claim 21, McWeeney et al. disclose an imaging apparatus, further comprising: one or more additional ancillary channels 60, 62, wherein each of the ancillary channels includes a portion of a surface in common with the sheath, each of the ancillary channels is separate from the imaging element, and each of the ancillary channels can accommodate the tissue retrieval device (See Figs. 2-4 and Col. 9, Lines 5-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0079519 to Sung et al. in view of U.S. Patent No. 8,465,420 to Ostrovsky et al.  
In regard to claim 1, Sung et al. disclose an imaging apparatus, comprising: a sheath 210; an imaging element 240 disposed in the sheath; an ancillary channel 216b having at least a portion of a surface in common with the sheath, wherein the ancillary channel is separate from the imaging element; and a tissue retrieval device 220 disposed in the ancillary channel, the tissue retrieval device configured to be deployable and retractable via the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075). Sung et al. are silent with respect to wherein the sheath includes one or more registration markers, the one or more registration markers configured to provide contrast to one or more imaging modalities.  Ostrovsky et al. teach of an analogous endoscopic device wherein the insertion body may be provided with radiopaque markers of materials to ensure proper positioning of the device within the body.  Specifically, to ensure proper positioning, it is desirable for the articulation mechanism 10 to be visible using fluoroscopy, echocardiography, intravascular ultrasound, angioscopy, or another means of visualization. Where fluoroscopy is utilized, any or all of the articulation mechanism may be coated with radiopaque material, or a radiopaque marker R may be included on any portion of the device that would be useful to visualize. One example of a radiopaque material that can be used is barium sulfate. Radiopaque markers R can be made from any of a number of materials including, for example, gold, platinum, or tungsten (See Col. 5, Line 61 – Col. 6, Line 4).  It would have been obvious to one skilled in the art at the time the invention was made to provide radiopaque marker to the sheath of Sung et al. to ensure proper positioning of the device during a surgical procedures as taught by Ostrovsky et al. and is extremely well known in the art.  
In regard to claim 2, Sung et al. disclose an imaging apparatus, wherein the ancillary channel is alongside of the sheath (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 3, Sung et al. disclose an imaging apparatus, wherein the imaging element is disposed in a portion of the sheath associated with a distal exit of the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 4, Sung et al. disclose an imaging apparatus, wherein the tissue retrieval device is configured to be introducible and removable via the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 5, Sung et al. disclose an imaging apparatus, further comprising an actuation translator coupled to the imaging element, the actuation translator configured to rotate and translate the imaging element (See Figs. 4a-b and paragraphs 0073-0075, 0077).
In regard to claim 7, Sung et al. disclose an imaging apparatus, further comprising an inflatable balloon 230 associated with the sheath, the inflatable balloon configured to be inflatable via the sheath (See Figs. 5a-b and paragraphs 0080-0084).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0079519 to Sung et al. in view of U.S. Patent No. 8,465,420 to Ostrovsky et al. in further view of U.S. Patent Application Publication No. 2013/0281844 to Karino et al.  
In regard to claim 6, Sung et al. and Ostrovsky et al. disclose an imaging apparatus comprising an actuation translator configured to rotate and translate the imaging element 240 (see Figs. 4a-b and paragraph 0077) but are silent with respect to wherein the actuation translator is a member of a group consist of a motor and a piezoelectric actuator.  Karino et al. teach of an analogous endoscopic device wherein a motor drive unit 8 is provided to rotate the ultrasonic imaging probe 2 (See Figs. 2-3 and paragraphs 0056-0068).   It would have been obvious to one skilled in the art at the time the invention was filed to provide a drive motor to the imaging device of Sung et al. and Ostrovsky et al. to ensure a scanning range of 360 degrees and complete imaging during a surgical procedure as taught by Karino et al. and is extremely well known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
6/15/2022